Citation Nr: 1413526	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-22 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for anxiety and depressive disorders for the period from March 11, 2004, to January 29, 2009.

2.  Entitlement to an initial rating in excess of 70 percent for anxiety and depressive disorders for the period from January 30, 2009.

3.  Entitlement to an effective date earlier than January 30, 2009, for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 31, 1985, to July 31, 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2009 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran provided testimony at a September 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board finds that testimony received at the Veteran's September 2011 Board hearing constitutes a timely notice of disagreement with the effective date of January 30, 2009, for TDIU, as assigned in a rating decision dated in July 2011.  No Statement of the Case has been issued on this matter.  In light of the present procedural posture, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Virtual VA paperless claims processing system includes relevant VA examinations and VA treatment records that were received subsequent to certification of this appeal to the Board.  The Veterans Benefit Management System does not include any additional documents pertinent to the present appeal.

The issue of service connection for posttraumatic stress disorder (PTSD) was raised by the Veteran at the September 2011 Board hearing transcript.  It is unclear as to whether he intended to file a claim.  However, the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, due to receipt of a timely notice of disagreement, the Board is obligated to remand the issue of entitlement to an effective date earlier than January 30, 2009, for TDIU, for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Additionally, numerous relevant records of VA treatment and VA examination have been received into the Virtual VA claims file since the certification of this appeal to the Board.  Moreover, the Veteran has recently been granted service connection for traumatic brain injury, rated as 70 percent disabling, separate from the currently appealed rating assigned for depression and anxiety.  A new VA examination as to the level of disability attributable to service-connected depression and anxiety is needed for proper adjudication of this appeal.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran for an earlier effective date earlier than January 30, 2009, for TDIU.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

2.  The RO/AMC should request that the Veteran identify all records of VA and non-VA health care providers who have treated him for a psychiatric disability during the period from March 2004 to the present.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include updated records of VA treatment from October 2013 to the present.

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

3.  Once all available relevant medical records have been received, the Veteran should be afforded a VA mental health examination for the purpose of determining the severity of his service-connected anxiety and depressive disorders.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, consider the Veteran's complaints and medical history, and comment on the severity of the Veteran's service-connected anxiety and depressive disorders.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's anxiety and depressive disorders. 

To the extent possible, the examiner should differentiate between symptoms attributable to the Veteran's service-connected residuals of a traumatic brain injury and those caused by his service-connected anxiety and depressive disorders.

The examiner should also provide a medical opinion as to the extent the Veteran's service-connected anxiety and depressive disorders have interfered with the Veteran's ability to secure or maintain substantially gainful employment, including for the period from March 2004 to January 2009.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the RO/AMC should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



